Citation Nr: 0837815	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  06-26 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Carrington Madison Mead, 
Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida in which service connection for PTSD 
was denied.

The veteran testified before the undersigned Veterans Law 
Judge in November 2007.  A transcript of the hearing is 
associated with the claims file.


FINDING OF FACT

Medical evidence establishes the veteran is diagnosed with 
PTSD that is etiologically related to active service.


CONCLUSION OF LAW

PTSD was incurred as the result of active service. 38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.102, 
3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.



I.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires the following: 1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed in-service stressor; 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed in- 
service stressor. 38 C.F.R. § 3.304(f).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. 38 
C.F.R. § 3.102. When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails. See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The veteran seeks service connection for PTSD.

VA treatment records reflect that the veteran has been 
diagnosed with PTSD as the result of military sexual trauma.  
In addition, at a hearing before the undersigned Veteran's 
Law Judge, the veteran's friend and witness, who also 
testified that she is a therapist, testified that it was her 
professional medical opinion that the veteran manifested PTSD 
as the result of sexual trauma he was subjected to while on 
active military service.

The veteran has identified his stressors in statements in 
writing and in testimony given before the undersigned 
Veteran's Law Judge, and in statements to treating health 
care professionals to include repeated sexual assault while 
he was held in the Detention, or "D", Barracks at Naval 
Station Norfolk while he was pending administrative discharge 
for alleged abuse of drugs.  Prior to his arrest, he 
testified and stated, he served in the laundry as a Seaman 
Apprentice on board the USS Vulcan, (AR-5), where he was 
stationed with his older brother.  During the winter of 1969, 
over the New Years' holiday, the veteran came home on 
liberty.  His return was delayed due to a snowstorm which 
shut down the freeways.  He called in to the ship, but his 
brother arrested him and returned him to the ship.  When he 
returned to the ship, he was accused of using drugs and was 
transferred to the "D" Barracks on base, where he was 
sexually assaulted numerous times.  He testified and stated 
he reported the assault to an investigating officer, but the 
officer told him to get used to it and threatened that things 
would be worse where he was going.  Ultimately, the veteran 
testified, he was discharged from the Navy without ever being 
charged with any offense.

Service medical records show that the veteran apparently 
reported to the emergency room in early January with 
complaints of hallucinations.  He stated he had used LSD 
prior to his entrance to active service, and that he had used 
other drugs including marijuana. However, since entry to 
active service, he used only marijuana and only on two 
occasions, once in boot camp, and once when the ship was in 
Jamaica.  The flashbacks he complained of were episodes of 
deep thought that occurred while he was reading, watching 
movies, or drinking beer.  The episodes were not 
incapacitating.  He denied the use of any intravenous drugs.  
He was referred for psychiatric evaluation.  Medical 
observation found no sign of psychosis and that the veteran 
presented as competent and responsible.  He was not found to 
wish to escape military obligation, but the physician noted 
he was unreliable due to the drug use and could be classified 
as an inadequate personality due to the drug use.  
Consideration of administrative discharge was recommended.

The USS Vulcan's Commanding Officer requested an 
investigation into the veteran's alleged use of drugs.  
Review of the records reveals that the veteran signed a type-
written confession that he had taken other drugs in addition 
to marijuana during active service-including sniffing Freon 
and a cleaning solvent on board the ship, and ingesting 
merizene.  However, no charges were ever made against the 
veteran.  The administrative report specifically noted that 
the veteran had committed no military offenses or had any 
other negative involvement.  Discharge by reason of unfitness 
was recommended, with a general discharge.  No charges were 
made and nonjudicial punishment was not pursued.  

Close review of the records shows that the veteran was 
promoted from seaman recruit to seaman apprentice without 
incident.  And he was transferred from Naval Training Center 
Great Lakes to the USS Vulcan in October 1969.  There is no 
notation that he was incarcerated or otherwise served time.  
But records do show he was transferred from the USS Vulcan to 
the Commanding Officer, Naval Station Norfolk, in January 
1970 on temporary duty awaiting transfer.  He was briefly 
transferred to the USS Vulcan in late January and was 
transferred back to Naval Station Norfolk in early February.  
He was thereafter discharged under honorable conditions with 
no lost time.  

In April 2005, the veteran's brother offered his statement.  
The brother explained that the veteran was one of three 
brothers, and that all served in the U.S. Navy.  The oldest 
brother, a storekeeper (SK), was stationed on board the USS 
Vulcan when the veteran was assigned there, and the witness 
visited both his brothers there.  He stated the veteran was 
his usual happy, easy going self when he visited.  He seemed 
happy and filled with pride at being in the Navy.  His older 
brother, in contrast, was angry and abusive.  The brother 
said that this was the older brother's usual pattern, and 
that he directed that abuse at both the veteran and the 
witness.

During the winter of 1969, the brother testified that all 
this changed.  The veteran came home to visit the family and 
his older brother showed up a short time later.  They left 
town together and soon after, the witness stated, he learned 
that the veteran was being booted out of the Navy due to 
fighting on board the ship.  There was a lot of talk about 
how the veteran was negatively impacting the older brother's 
career, and the older brother had to arrest the veteran and 
send him to the brig.  The witness stated he was suspicious 
about the story that the veteran was in a fight.  The witness 
stated it wasn't the veteran's nature to do so.  Rather, he 
was the opposite.  The older brother, however, was frequently 
abusive to both the veteran and the witness.

In 1974, the witness stated, the veteran underwent a 
religious conversion and confided in him that he had been 
sexually assaulted by other sailors while assigned to "D" 
Barracks in Norfolk, Virginia, awaiting his administrative 
discharge.  

In is noted that the witness achieved the rank of Chief Petty 
Officer before he retired from the Navy (the older brother 
retired as a 1st Class Storekeeper).  It is also noted that, 
according to the witness, the veteran confided these events 
to his brother in 1974, which was only four years after his 
discharge from active service.  This is prior in time to the 
veteran's claim for benefits and his request for upgrade in 
his discharge.  The record demonstrates that the veteran's 
version of these events has not changed since this time.

Other statements presented on the veteran's behalf include 
that of his sons, who also joined the Navy.  The veteran's 
oldest son proffered a statement, dated in April 2005, in 
which he attested remembering his father speaking of having 
been raped and assaulted in the service when he was very 
young.  The veteran's younger son proffered a statement, also 
dated in April 2005, in which he detailed his father's 
successful efforts to regain custody of his two sons after 
being divorced from their mother, and that he worked long 
hours to provide the necessities of life for them.  The son 
stated that despite personal difficulties, the veteran taught 
his children positive values, and that he loved them both.  
Both sons attested to the difficulties the father faced in 
dealing with life.  

After review of the record, the Board finds that the 
veteran's witness' statements-particularly that of his 
brother-corroborate the veteran's allegations of inservice 
sexual assault.  Service personnel records corroborate the 
veteran's veracity as a witness, documenting the transfer 
back and forth from ship to temporary duty at Naval Station 
Norfolk.  Moreover, they reveal a record free of punitive 
marks and offenses-despite investigation into drug use.  The 
records further document a normal trajectory through boot 
camp and assignment to his ship and, despite allegations to 
the contrary, document no findings of wrongdoing on active 
service.  

The medical evidence shows that the veteran is diagnosed with 
PTSD that is the result of military sexual trauma.  These 
findings are presented in VA treatment records and in sworn 
testimony provided before the undersigned Veteran's Law 
Judge.  VA treatment records show that the veteran's treating 
therapist, a licensed clinical social worker, found the 
veteran's reported history to be consistent and credible, an 
opinion echoed by the therapist who testified in November 
2007.

The record presents no evidence to contradict these events as 
they have been related by the veteran and his witnesses.  The 
veteran's testimony and that of his counsel and of his 
witness before the undersigned Veterans Law Judge was found 
to be credible, consistent with the facts presented in the 
documents of record, and highly compelling.

Accordingly service connection for PTSD is warranted.

ORDER

Service connection for PTSD is granted.





____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


